In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo
                                 ________________________

                                      No. 07-11-0463-CV
                                 ________________________

     ACG TEXAS, L.P. D/B/A INTERNATIONAL HOUSE OF PANCAKES, ACG TEXAS
    GENERAL PARTNERSHIP, LLC, ACG 1337, L.P. D/B/A IHOP #1337, ACG TEXAS GP
    CORP., AND IHOP A/K/A INTERNATIONAL HOUSE OF PANCAKES, APPELLANTS

                                                 V.

       WANDA BRISCOE, STEVE CARPENTER, MARY CLEMENT, DANA HODGE,
            LUCILLE JEFFRIES, PHILLIP LAMONTAGNE, JAN MASSEY,
    JERRY MONTGOMERY, LATRELL PRITCHETT, AND RAYMOND JEFFREY REED,
                                 APPELLEES



                             On Appeal from the 320th District Court
                                      Potter County, Texas
                                Trial Court Cause No. 98,563-D


                               MEMORANDUM OPINION
                     Before CAMPBELL and PIRTLE, JJ. and BOYD, S.J. 1
                                 Opinion by Justice Pirtle

                                         February 19, 2013

        Pending before this Court is Appellants’ Unopposed Motion to Dismiss Appeal.

Without passing on the merits of the case, the motion is granted and the appeal is

1
 John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment. TEX. GOV’T CODE
ANN. § 75.002(A)(1) (W EST 2005).
dismissed. TEX. R. APP. P. 42.1(a)(1). Per the parties’ request, costs are taxed against

the party incurring them. Id. at 42.1(d). Having dismissed the appeal at the request of

all parties, no motion for rehearing will be entertained and our mandate will issue

forthwith.


                                                      Patrick A. Pirtle
                                                          Justice




                                           2